7Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                               DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed May 13, 2022 has been entered and carefully considered.  Claims 23-24, 27-28, 30, 34-35, 39, 41 and 46 are amended.  Claims 23-46 are currently pending. 
The objection to specification is withdrawn in light of applicant's amendment.
The rejection of claims 25-46 under 35 U.S.C. 112, sixth paragraph, is withdrawn in light of applicant's amendment to claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23-46 are rejected under 35 U.S.C. 103 as being unpatentable over Sato  (US 2015/0117179 A1) in view of Dynamic Host Configuration Protocol for IPv6 (DHCPv6) bis draft-ietf-dhc-rfc3315bis-13 (a reference listed in IDS, provided by applicant, referred as Mrugalski et al. April 7, 2018, 147 pages) and further in view of RFC 5798, IETF, Obsoletes 3768, ISSN: 2070-1721,Ericsson March 2010 by Nadas et al. (hereinafter Nadas et al.)
Regarding claim 23, Sato discloses  method for providing redundant relay functions in a network in which a higher-level subnetwork is connected to a lower-level subnetwork via at least a plurality of redundant relays (Fig. 1 discloses a server 10, a server 20, and a terminal 5 are coupled to a network 1. The server 10, the server 20, and a server 30 are coupled to a network 2. A virtual router 13 and a virtual router 23 are controlled by a VRRP. Server 10 comprises virtual router 13, The routing unit 131 relays communication for a VRRP group 1. The routing unit 132 relays communication for a VRRP group 2. The routing unit 133 relays communication for a VRRP group 3 (see, Fig. 2). The routing unit 134 relays communication for a VRRP group 4. The routing units 131 to 134 operate as master nodes in the VRRP. Similarly routing unit 231-234 operate as backup nodes in the VRRP, Fig. 3),
 a maximum of one redundant relay of the plurality of redundant relays being operated in an active mode (Fig. 2, group 1-group 4, master, active mode),
 while at least one remaining relay of the plurality of redundant relays being operated in a standby mode (Fig. 3, group 1-group 4, backup mode, standby mode),
 each redundant relay of the plurality of redundant relays having a relay redundancy controller for controlling the relay mode (Paragraphs 0043-0044 disclose the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102),
 and the least one remaining relay or precisely one remaining redundant relay of the plurality of redundant relays being activated if a currently active relay of the plurality of redundant relays fails (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116), and the plurality of redundant relays each including a relay controller to which the relay redundancy controller of a respective relay signals the current relay mode (Paragraphs 0040-0044 disclose the routing units relays communication for a each VRRP group. The VRRP is also used to make a virtual router redundant. For example, two virtual routers belonging to the same VRRP group are caused to operate on separate physical servers, and one of the virtual routers is handled as a master node and the other as a backup node).

Sato does not disclose the following limitations.
the method comprising: performing, by only a DHCPv6 client of a currently active relay, a prefix delegation, each of the plurality of redundant relays including a DHCPv6 client for performing the prefix delegation; 
synchronizing, by the relay controller of the respectively active relay, a virtual DHCP unique identifier (DUID) of at least one of (i) a respective DHCPv6 client and (ii) a prefix delegated to the active relay to the or each relay which is in the standby mode;
 starting, by a relay controller of a relay activated in reaction to a failure, the respective DHCPv6 client thereof if the currently active relay; and resorting, by the DHCPv6 client, to at least one of (i) the DUID obtained via the synchronization and (ii) the prefix obtained via the synchronization.

In an analogous art,  Mrugalski discloses performing, by only a DHCPv6 client of a currently active relay (Page 48, discloses a client initiates a message exchange with a server or servers to acquire or update configuration information of interest one of which is router advertisement indicates that DHCPv6 client is available for configuration), a prefix delegation, each of the plurality of redundant relays including a DHCPv6 client for performing the prefix delegation (Page 48 discloses the client is responsible for creating IAs and requesting that a server assign addresses and/or delegated prefixes to the IAs. The client first creates the IAs and assigns IAIDs to them. The client then transmits a Solicit message containing the IA options describing the IAs)
synchronizing, by the relay controller of the respectively active relay (Page 43), a virtual DHCP unique identifier (DUID) of at least one of (i) a respective DHCPv6 client (Page 30-31 disclose each DHCP client and server has a DUID. DHCP servers use DUIDs to identify clients for the selection of configuration parameters and in the association of IAs with clients. DHCP clients use DUIDs to identify a server in messages where a server needs to be identified) and (ii) a prefix delegated to the active relay to the or each relay which is in the standby mode (Page 18-19 discloses a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service. The prefix delegation process begins when the client (requesting router) requests configuration information through DHCP. The DHCP messages from the client are received by the server in the aggregation device. When the server receives the request, it selects an available prefix or prefixes for delegation to the client. The server then returns the prefix or prefixes to the client);
 starting, by a relay controller of a relay activated in reaction to a failure, the respective DHCPv6 client thereof (Page 40, 65, lines 1-7); and resorting, by the DHCPv6 client, to at least one of (i) the DUID obtained via the synchronization (Page 30-31 disclose each DHCP client and server has a DUID. DHCP servers use DUIDs to identify clients for the selection of configuration parameters and in the association of IAs with clients. DHCP clients use DUIDs to identify a server in messages where a server needs to be identified) and (ii) the prefix obtained via the synchronization (Page 18-19 discloses a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 

The combination of Sato and Mrugalski don’t disclose the mechanism of based on failure of the relay redundancy controller of the currently active relay to receive messages cyclically transmitted from the relay redundancy controller of the at least one remaining relay of the plurality of redundant relays being operated in the standby mode.
In an analogues art, Nadas discloses based on failure of the relay redundancy controller of the currently active relay to receive messages cyclically transmitted from the relay redundancy controller of the at least one remaining relay of the plurality of redundant relays being operated in the standby mode (Page 17 discloses , section 5.2.7 disclose the Maximum Advertisement Interval is a 12-bit field that indicates the time interval (in centiseconds) between ADVERTISEMENTS. The default is 100 centiseconds (1 second). Note that higher-priority Master routers with slower transmission rates than their Backup routers are unstable. This is because low- priority nodes configured to faster rates could come online and decide they should be Masters before they have heard anything from the higher-priority Master with a slower rate. When this happens, it is temporary: once the lower-priority node does hear from the higher- priority Master, it will relinquish mastership. Page 19 discloses master adver interval, which is advertisement interval contained in advertisements received from the master (controller) in centiseconds.  Further pages 5-6 disclose the Router Advertisements are multicast periodically at a rate that the hosts will learn about the default routers in a few minutes. They are not sent frequently enough to rely on the absence of the Router Advertisement to detect router failures).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nadas to the modified system of Sato and Mrugalski to provide VRRP Master routers are configured with virtual IPv4 or IPv6 addresses, and VRRP Backup routers infer the address family of the virtual addresses being carried based on the transport protocol and selection process provides dynamic failover in the forwarding responsibility should the Master become unavailable (Abstract, Nadas).

Regarding claims 34 and 46, claim 34 comprises substantially similar limitations as a system to perform the steps as recited above in claim 23. 
Claim 46 comprises substantially similar limitations as a non-transitory computer-readable medium (Sato, paragraphs 0111, 0116) comprising computer program instructions which, when executed by a processor on at least one computer, causes the at least one computer to  perform the steps as recited above in claim 23. 
Claim 45 comprises substantially similar limitations as A computer program (Sato, paragraphs 0111, 0116) code in instructions which, when executed by a processor of at least one computer, causes the at least one computer to perform the method as claimed in claim 23. 

Regarding claims 24 and 35, Sato discloses wherein the relay redundancy controller of each redundant relay is configured to execute a at least one of (ii) Common Address Redundancy Protocol and (ii) Virtual Router Redundancy Protocol, in accordance with RFC 5798 (Paragraphs 0040, 0043 discloses VRRP control unit manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102). 

Regarding claims 25 and 36, Sato discloses wherein the relay activated in reaction to the failure validates the delegated prefix obtained via the synchronization on a higher-level router (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116).

Regarding claims 26 and 37, Sato discloses wherein the relay activated in reaction to the failure validates the delegated prefix obtained via the synchronization on a higher-level router (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116).
Regarding claims 27 and 38, Sato does not discloses following limitations. In an analogous art,  Mrugalski discloses wherein the synchronization of the virtual DUID is effected by virtue of the relay controller of the respectively active relay announcing the virtual DUID to the relay controller of the or each relay in the standby mode  (Page 43, Page 30-31, Page 18-19 disclose a server is provisioned with prefixes to be delegated to clients. A client requests prefix(es) from the server. The server chooses prefix(es) for delegation, and responds with prefix(es) to the client. The client is then responsible for the delegated prefix(es). For example, the client might assign a subnet from a delegated prefix to one of its interfaces, and begin sending router advertisements for the prefix on that link. See Fig. 1, page 20, the server (delegating router) is configured with a set of prefixes to be used for assignment to customers at the time of each customer's first connection to the ISP service. The prefix delegation process begins when the client (requesting router) requests configuration information through DHCP. The DHCP messages from the client are received by the server in the aggregation device. When the server receives the request, it selects an available prefix or prefixes for delegation to the client. The server then returns the prefix or prefixes to the client). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claim 28, Sato discloses wherein the redundant relays each have a router advertiser via which router advertisement messages can be announced in the lower-level network (Paragraphs 0044, 0099 disclose each router has the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102. The routing unit 132 is switched from the master node to the backup node. This is because the virtual router 13 has detected through the VRRP Advertisement message from the virtual router 23 that the priority of the VRRP group 2 in the virtual router 13 is lower than that of the VRRP group 2 in the virtual router 23). 
Regarding claim 39, Sato discloses wherein the redundant relays each have a router advertiser via which router advertisement messages can be announced in the lower-level network (Paragraphs 0044, 0099 disclose each router has the VRRP control unit 116 manages data stored in the VRRP data storage unit 113, creates a VRRP Advertisement message, and multicasts the created VRRP Advertisement message through the interfaces 101 and 102. The routing unit 132 is switched from the master node to the backup node. This is because the virtual router 13 has detected through the VRRP Advertisement message from the virtual router 23 that the priority of the VRRP group 2 in the virtual router 13 is lower than that of the VRRP group 2 in the virtual router 23) wherein the system is further configured such that the router advertiser of the relay activated in reaction to the failure keeps the prefix obtained via the synchronization active in the lower-level network fails (Paragraphs 0043-0046 disclose port monitoring detects a failure in the ports, the routing units 231-234 operate as backup nodes in the VRRP. Fig.19-21 discloses processing for dealing with a failure. The port monitoring unit 115 determines whether or not a failure has occurred in the port 11 or the port 12 (Step S43). If no failure has occurred in any of the ports 11 and 12 (Step S43: No route), the processing returns to Step S41. On the other hand, if a failure has occurred in the port 11 or the port 12 (Step S43: Yes route), the port monitoring unit 115 outputs the identification information of the port with the failure to the VRRP control unit 116). 
Regarding claims 29 and 40, Mrugalski discloses wherein the synchronization of the DUID is effected by protocol (Page 30-31, A DHCP Unique identifier for a DHCP participant; each DHCP client and server has exactly one DUID. See Section 11 for details of the ways in which a DUID may be constructed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claims 30 and 41, Mrugalski discloses wherein the relay controller of each redundant relay which is in the standby mode deactivates the DHCPv6 client and the router advertiser of the respective relay, or keeps the DHCPv6 client deactivated (Page 14-15 discloses the client and server exchange DHCP messages. To allow a DHCP client to send a message to a DHCP server that is not attached to the same link, a DHCP relay agent on the client's link will relay messages between the client and server. Pages 47-48 disclose A server may initiate a message exchange with a client by sending a Reconfigure message to cause the client to send a Renew, Rebind or Information-request message to refresh its configuration information as soon as the Reconfigure message is received by the client. Fig. 9 discloses the mechanism of messages exchange between a client and servers). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 
Regarding claims 31 and 42, Sato discloses wherein each redundant relay stores or is utilized to store the same virtual IP address (Paragraphs 0051-0053), and the virtual IP address is only ever activated on the redundant relay which is in the active mode (Paragraphs 0061-0064). 
Regarding claims 32 and 43, Mrugalski discloses wherein that instance of the plurality of redundant relays which is the very first to be in the active mode generates a unique, dedicated DHCPv6 client DUID for itself  (Page 30, 87-88 discloses the DUID is designed to be unique across all DHCP clients and servers, and stable for any specific client or server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 

Regarding claims 33 and 44, Mrugalski discloses wherein at least one redundant relay of the plurality of redundant relays comprises at least one of (i) an application layer gateway, (ii) an IPv6 router (Pages 6, 8, also DHCP client that initiates requests on a link to obtain configuration parameters from one or more DHCP servers. The node may act as a requesting router) and (iii) an NAT64 router.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Mrugalski to the system of Sato to provide the Dynamic Host Configuration Protocol for IPv6 (DHCPv6): an extensible mechanism for configuring nodes with network configuration parameters, IP addresses, and prefixes. Parameters can be provided statelessly, or in combination with stateful assignment of one or more IPv6 addresses (Abstract, Mrugalski). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23-46 have been considered but are moot because the new ground of rejection is cited to teach the amended limitations of the independent claims as cited above in independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hu (US 2019/0097966 A1) discloses management cluster 110 may designate gateway VM 130a as an active VM, and designate gateway VM 130b as an inactive (standby) VM with which to carry out failover processes (as discussed in more detail below) in case of a failure of gateway VM 130a. The DHCP profile object may be reused by the management cluster 110 to create multiple logical DHCP server instances. The management cluster 110 may add the UUID of the DHCP profile object into its own configuration profile, in order to streamline the creation of future logical DHCP server instances (Paragraph 0016). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413    7